                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

TONY RAY KING,                                   )
                                                 )
               Petitioner,                       )
                                                 )
         v.                                      )         No. 4:18-CV-1968-SPM
                                                 )
STANLEY PAYNE,                                   )
                                                 )
               Respondent.                       )

                      MEMORANDUM AND ORDER OF TRANFER

       This matter is before the Court on petitioner Tony Ray King’s petition for a writ of

habeas corpus under 28 U.S.C. § 2254.

                                          The Petition

       Petitioner, a Missouri state prisoner incarcerated at the Eastern Reception, Diagnostic and

Correctional Center (“ERDCC”), seeks a writ of habeas corpus under § 2254 for a conviction

that arose in Buchanan County, Missouri. The ERDCC is located in Bonne Terre, Missouri,

which is in St. Francois County in the Eastern District of Missouri. See 28 U.S.C. § 105(a)(1).

Buchanan County is located in the Western District of Missouri. See 28 U.S.C. 105(b)(3).

                                           Discussion

       Under 28 U.S.C. § 2241(d), the Eastern District of Missouri and the Western District of

Missouri have concurrent jurisdiction to entertain the petition. Where two district courts have

concurrent jurisdiction over a petition for a writ of habeas corpus, the district in which the

petition is originally filed may, in the exercise of its discretion and in furtherance of justice,

transfer the petition to the other district court for hearing and determination. See 28 U.S.C. §

2241(d). Furthermore, on January 27, 1986, this Court entered an order stating that, absent
unusual circumstances, any habeas corpus petition challenging a conviction or sentence arising

out of a proceeding in the Western District of Missouri shall be transferred to that district

pursuant to 28 U.S.C. § 2241(d). See In re Business of the Court, January 27, 1986.

       Although petitioner has requested that his petition be decided in the Eastern District of

Missouri, he has not cited to any circumstances that would make this assignment in furtherance

of justice. (Am. Pet. at 4-5). Although petitioner and his counsel are located in this District,

petitioner’s conviction arose in the Western District of Missouri. The Court believes that the

interest of justice would be better served if the petition were transferred to the United States

District Court for the Western District of Missouri.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk of Court shall TRANSFER this case to the

United States District Court for the Western District of Missouri. See 28 U.S.C. § 1406(a).

       Dated this 29th day of November, 2018.




                                                 RODNEY W. SIPPEL
                                                 UNITED STATES DISTRICT JUDGE




                                                -2-
